Citation Nr: 1013870	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for right foot, status 
post bunionectomy, right great toe, currently rated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1991 to March 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appellant was scheduled for a Travel Board hearing in 
February 2010; however, he did not appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking an increased rating for her service 
connected right foot, status post bunionectomy, right great 
toe, currently rated as 10 percent disabling.

The Board notes that the most recent VA examination was 
conducted in August 2005.  Since then, the appellant has 
stated in a statement of October 2006, that her disability 
had worsened and was now causing her to undergo injections of 
her great toe to control the pain.  She further stated she 
was going to need surgery to correct the surgery previously 
done on her toe.  The Board notes that the most recent 
examination of record is nearly six years old.  While the 
record does contain VA outpatient treatment records for 
treatment of the right foot after the VA examination of 
August 2005, the appellant's statement of October 2006 can be 
construed as an allegation that her disability has worsened 
since the last VA examination.  Finally, the Board notes that 
VA records show that the appellant was scheduled for a VA 
examination in February 2007 which was cancelled.  The reason 
for its cancellation was not noted and the examination was 
not rescheduled.  Accordingly, another examination should be 
conducted to determine the current level of severity.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for VA 
examination to determine the current 
nature and severity of her service-
connected right foot status post 
bunionectomy, great toe.  The 
examiner's report should set forth all 
complaints, findings, and diagnoses of 
the right foot disability.  The report 
should include an evaluation of the 
surgical scar(s).  The examiner should 
fully describe any functional 
limitation due to pain, weakened 
movement, excess movement, 
fatigability, or incoordination.  Any 
additional functional limitation during 
flare-ups and following repetitive use 
should also be noted.  The examiner 
should also state whether the 
disability is the functional equivalent 
to amputation of the great toe.  The 
claim file should be made available to 
the examiner for review.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


